Citation Nr: 0818301	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder, including as secondary to bilateral pes planus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder, including as secondary to bilateral pes planus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hip 
disorder, including as secondary to bilateral pes planus.

4.  Entitlement to service connection for neuropathy of the 
left foot, including as secondary to bilateral pes planus.

5.  Entitlement to service connection for neuropathy of the 
right foot, including as secondary to bilateral pes planus.

6.  Entitlement to service connection for a right shoulder 
disorder, including as secondary to bilateral pes planus.

7.  Entitlement to service connection for a thoracic back 
disorder, including as secondary to bilateral pes planus.

8.  Entitlement to an initial compensable disability rating 
for major depressive disorder and dysthymic disorder.  

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, his daughter, and his son


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1972 to 
October 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2002 and September 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

As support for his claims, in February 2008, the veteran and 
several of his family testified at a hearing at the Board's 
offices in Washington, DC, before the undersigned judge.

During the hearing, the veteran withdrew from the appeal his 
claim for service connection for a right hip disorder.  See 
38 C.F.R. § 20.204(b) (2007).  See also the hearing 
transcript at pages 18-19.  So that claim is no longer at 
issue.

Also during the hearing, the veteran submitted an additional 
lay statement from his sister, and he waived his right to 
have the RO initially consider this additional evidence.  See 
38 C.F.R. §§ 20.800, 20.1304(a) (2007).

After that February 2008 hearing, the veteran was given 60 
days to submit other supporting evidence.  However, a 
preliminary review of his claims file reveals that he did not 
submit any more additional evidence after the hearing.

There is one other preliminary point worth mentioning.  The 
RO previously characterized the left hip disorder claim at 
issue as one of service connection on the merits, as opposed 
to new and material evidence to reopen this claim.  But 
records show the RO previously denied service connection for 
a left hip disorder (described as a left flank contusion), in 
an earlier September 1983 rating decision.  And although the 
veteran submitted a timely notice of disagreement (NOD) 
with that earlier decision, and received a statement of the 
case (SOC) in November 1983, he did not then perfect an 
appeal to the Board by filing a timely substantive appeal (VA 
Form 9 or equivalent statement), despite being notified and 
apprised of his procedural and appellate rights.  Therefore, 
that September 1983 rating decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).

The veteran filed a petition to reopen his claim for service 
connection for a left hip disorder in November 2001, alleging 
it is secondary to his bilateral pes planus.  Although his 
petition to reopen is based on a new theory of causation 
(i.e., secondary service connection), the United States Court 
of Appeals for Veterans Claims (Court) has held that basing a 
claim for service connection on a new theory of etiology does 
not constitute a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  As such, a new and material evidence 
analysis is still warranted with respect to this claim.

Unfortunately, there must be further development of the 
petitions to reopen the claims for service connection for 
right knee, left knee, and left hip disorders, as well as the 
TDIU claim.  So the Board is remanding these claims to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
But the Board will go ahead and decide the claims for service 
connection for left foot, right foot, right shoulder, and 
thoracic back disorders, in addition to the claim requesting 
a higher initial rating for the major depressive disorder and 
dysthymic disorder.


FINDINGS OF FACT

1.  There is no evidence or allegation of right shoulder or 
thoracic back disorders, as well as right and left foot 
neuropathy, during the veteran's military service, or of 
arthritis of the back within one year after his discharge.  

2.  There is no competent evidence of record suggesting the 
veteran's current right shoulder and thoracic back disorders, 
as well as right and left foot neuropathy, are the direct 
result of his military service or developed secondary to his 
service-connected pes planus disability.  

3.  As to the increased rating claim, the baseline level of 
severity of the veteran's nonservice-connected psychiatric 
disability prior to aggravation by service-connected pes 
planus was determined to be 50 percent.

4.  The RO established service connection for only that 
degree of his psychiatric disability that was permanently 
worsened (aggravated) as the result of his service-connected 
pes planus.  The percentage of aggravation was determined to 
be noncompensable (0 percent disabling).

5.  During the course of the appeal, the veteran's 
psychiatric disability worsened from its baseline level of 
severity (50 percent) to its current level of severity 
(70 percent).

6.  The 20 percent increase in severity of his psychiatric 
disability established by deducting the baseline level of 
severity (50 percent) from the current level (70 percent) is 
not due to aggravation by the service-connected pes planus, 
but rather by nonservice-connected factors.


CONCLUSIONS OF LAW

1.  The veteran's neuropathy of the left foot was not 
incurred in or aggravated by his military service and is not 
proximately due to, the result of, or chronically aggravated 
by his service-connected pes planus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  The veteran's neuropathy of the right foot was not 
incurred in or aggravated by his military service and is not 
proximately due to, the result of, or chronically aggravated 
by his service-connected pes planus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  



3.  The veteran's right shoulder disorder was not incurred in 
or aggravated by his military service and is not proximately 
due to, the result of, or chronically aggravated by his 
service-connected pes planus.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

4.  The veteran's current thoracic back disorder was not 
incurred or aggravated during service, may not be presumed to 
have been incurred in service, and is not proximately due to, 
the result of, or chronically aggravated by his service-
connected pes planus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

5.  The criteria are not met for a higher (i.e., compensable) 
disability rating for major depressive and dysthymic 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.310, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 
9434 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in February 
2002, October 2003, December 2003, and January 2006.  These 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by:  (1) informing him of the information 
and evidence not of record that was necessary to substantiate 
his service connection and higher initial rating claims; (2) 
informing him of the information and evidence VA would 
obtain; (3) informing him of the information and evidence he 
was expected to provide; and (4) requesting that he submit 
any evidence in his possession pertaining to his claims.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, latter March and April 2006 letters from the RO 
further advised the veteran that a disability rating and an 
effective date is assigned when service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

It is noted the psychiatric claim at issue stem from an 
initial rating assignment.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating and effective date, 
such as the case here, does not trigger additional section 
5103(a) notice.  Indeed, the Court has determined that to 
hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, and he 
alleges prejudice has resulted, it is VA's obligation to 
explain why this is not prejudicial error, i.e., harmless.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, the Federal Circuit Court, in Goodwin v. Peake, No. 
05-0876 (Fed. Cir. May 19, 2008), most recently held VA has 
no section 5103(a) notice obligations as to downstream 
issues, i.e., initial ratings and effective dates, once a 
claim for service connection has been granted.  In fact, it 
is the claimant has the burden of demonstrating prejudice as 
to any lack of notice for the downstream elements.  In any 
event, here, the RO provided the veteran with downstream 
notice in March and April of 2006 pertaining to disability 
rating and effective date elements, such that there is no 
prejudicial error on the basis of a VCAA content deficiency.  
Further, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

Nonetheless, in this case, there is a timing error in VCAA 
notice.  In this regard, in Pelegrini II, the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, certain VCAA notice was 
provided after the initial unfavorable July 2002 and 
September 2003 AOJ decisions.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in January, March, and April of 2006, it did not go 
back and readjudicate the claims by way of a subsequent SSOC.  
So in essence, based on the above caselaw, the timing defect 
in VCAA notice was not rectified.  Although the Court also 
recently held the failure of the claimant to submit 
additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless, see, e.g., Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007), since the veteran did in fact submit an 
additional pertinent lay statement following the additional 
VCAA notice, in this case, Medrano does not exempt the RO 
from issuing a subsequent readjudication.  Thus, the timing 
error remains.       

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).  

The Board finds that the presumption of prejudice due timing 
error as required has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.

Specifically, the veteran submitted VA treatment records, 
private medical evidence, lay statements, and hearing 
testimony clearly showing actual knowledge of the evidence 
required to substantiate his claims on appeal.  In addition, 
all VCAA notices provided by the VA are clear and pertinent 
to the veteran's contentions, such that a reasonable person 
could understand what was required to prove the claims.  At 
the February 2008 hearing, the veteran was given 60 
additional days to submit more evidence, but did not actually 
follow-up by submitting any evidence.  Overall, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  Again, there is no allegation or 
evidence that the timing error affected the essential 
fairness of the adjudication of the claims.     

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), Social Security 
Administration (SSA) records, his relevant VA treatment 
records, and had him undergo several VA medical examinations.  
The Board acknowledges VA has not obtained a medical opinion 
with respect to his service connection claims on either a 
direct or secondary basis.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c).  Under McLendon, in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Simply stated, the 
standards of McLendon are not met in this case for secondary 
service connection as service and post-service medical 
records do not in any way suggest that any left or right foot 
neuropathy, right shoulder, or thoracic back disorders were 
caused or worsened by his service-connected pes planus.  In 
addition, as to service connection on a direct basis, the 
SMRs do not reflect any treatment for these disorders during 
service, nor within one year of discharge from service.  
Further, there is no medical evidence demonstrating that any 
of these disorders are linked to his period of military 
service.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some diseases on the 
other hand are chronic, per se, such as arthritis, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

In addition, disability can also be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the low back disorders with the 
service-connected left knee disability).   

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Analysis - Neuropathy of the Left and Right Foot, a Right 
Shoulder Disorder, and a Thoracic Back Disorder 

The veteran contends that he has current right shoulder and 
thoracic back disorders, as well as right and left foot 
neuropathy, either caused or aggravated by his service-
connected bilateral pes planus.  He further explains that the 
gait shift and weight disturbance resulting from his pes 
planus has led to these other disorders.  See his December 
2001 claim and February 2008 Board hearing testimony.  The RO 
also considered service connection on a direct basis for 
these alleged conditions.  When determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address 
service connection on both a direct and secondary basis in 
this appeal for these disorders.   

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (indicating service connection presupposes a current 
diagnosis of the condition claimed).  VA treatment records 
dated in April 2000 noted bilateral foot neuropathy.  A VA 
examination conducted in March 2002 noted a right side peri 
scapular strain that was unresolved.  During this same 
examination, X-rays also revealed arthritis of the lumbar 
spine and mild degenerative disc disease(DDD) of the thoracic 
spine.  Therefore, this evidence confirms the veteran 
currently has current right shoulder and thoracic back 
disorders, as well as right and left foot neuropathy.  
However, upon review of the evidence of record, service 
connection for these disorders on either a direct or 
secondary basis is not warranted. 

As to secondary service connection, there is simply no 
competent medical evidence of record establishing the 
necessary link between the veteran's current right shoulder 
and thoracic back disorders, as well as right and left foot 
neuropathy, and his service-connected bilateral pes planus.  
Velez 11 Vet. App. at 158.  See also Wallin v. West, 11 Vet. 
App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999).  In addition, neither the veteran nor his 
representative, without evidence showing that he or she has 
medical training or expertise, is competent to offer a 
medical opinion as to a secondary relationship between any of 
these current disorders and his service-connected pes planus.  
See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the veteran's 
SMRs from 1972 to 1974 includes no evidence of any complaint, 
treatment, or diagnosis of right shoulder or thoracic back 
disorders, as well as right and left foot neuropathy, during 
his military service.  38 C.F.R. § 3.303(b).  Thus, the SMRs, 
as a whole, provide clear negative evidence against the 
service connection claims on a direct basis. 

Post-service, with regard to continuity of symptomatology, 
the first evidence of symptoms or treatment for neuropathy of 
his feet is in 2000,  approximately 26 years after discharge 
from service.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Post-service, the Board acknowledges the first evidence of 
treatment for right shoulder and thoracic back pain is from 
1978, noted in private treatment records only several years 
after service.  However, X-rays of the lumbar and dorsal 
spine in 1978 were normal.  Nonetheless, the veteran's 
diagnoses included chronic paraspinous strain of the dorsal 
spine, right shoulder intrascapular pain, and fibrositis.  
Still, what is most significant here is that various medical 
records document the veteran's reported history that his back 
and right shoulder problems only began after the occurrence 
of a post-service intercurrent lifting injury sustained in 
1977 at his employment at a VA mail room.  It was also noted 
that he injured his back on several other occasions at work.  
See private treatment records of Dr. H.D., MD., dated in 
October 1978; Dr. M.S., MD., dated in September 1983; Dr. 
P.H., MD., dated in December 1983, VA inpatient report dated 
in April 1985, and VA examination report dated in March 2002.  
These facts provide more negative medical evidence against 
the veteran's claims.              

Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for any of these disorders 38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  Likewise, 
since there is no objective indication of arthritis of the 
back within one year after service, the veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Arthritis, incidentally, must be objectively confirmed by X-
ray.  38 C.F.R. § 4.71a, DC 5003.  The Board emphasizes that 
the veteran's own lay statements and testimony do not assert 
any symptoms of these disorders in-service or for at least 
several years thereafter.  Layno, 6 Vet. App. at 469.  See 
also 38 C.F.R. § 3.159(a)(2).  

Finally, there is simply no competent, medical evidence or 
opinion that in any way relates the veteran's current right 
shoulder and thoracic back disorders, as well as right and 
left foot neuropathy, to his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Absent such evidence of a nexus, service 
connection is not warranted.  The Board emphasizes that 
although the veteran is competent to report any symptoms of 
these disorders he previously or currently has, he is not 
competent to render an opinion as to the medical etiology of 
right shoulder and thoracic back disorders, as well as right 
and left foot neuropathy, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As to credibility, it is also 
significant that several pieces of medical evidence note that 
the veteran exaggerated the severity of his foot and back 
pain.  See June 1998 VA foot examination and VA treatment 
record dated in February 2001.  
      
Accordingly, the preponderance of the evidence is against the 
veteran's right shoulder and thoracic back claims, as well as 
his right and left foot neuropathy claims, on a direct or 
secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for major depression and dysthymic 
disorder, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of 
service connection (December 7, 2001) until the present.  
This may result in "staged ratings" based upon the facts 
found during the period in question.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of his award when his psychiatric disability has been 
more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  Moreover, although the veteran's 
award is effective December 7, 2001, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider clinical records prior to this date, 
to the extent that they are found to shed additional light on 
the veteran's disability picture during the rating period on 
appeal. 

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 50 
percent rating under the general rating formula for mental 
disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.    

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 31-40 
represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  DSM-IV at 
46-47.  A score of 41-50 illustrates "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  
 
Analysis- Higher Rating Claim

The veteran's current major depressive and dysthymic disorder 
is rated as noncompensable (0 percent disabling) under 
Diagnostic Code 9434.  38 C.F.R. § 4.130.  This 
noncompensable evaluation is effective from December 7, 2001, 
the date of receipt of the original claim for service 
connection for a psychiatric disorder as secondary to his pes 
planus disability.  When the RO established service 
connection for the veteran's major depression and dysthymic 
disorder, it determined that this disorder was not incurred 
or aggravated by the veteran's military service.  Rather, 
service connection was established on a secondary basis.  See 
September 2003 rating decision.  Specifically, the RO 
established service connection for only that degree of his 
psychiatric disability that was permanently worsened 
(aggravated) by his service-connected pes planus.  See 38 
C.F.R. § 3.310(b) (2007); Allen v. Brown, 7 Vet. App. 439, 
446-449 (1995).        

In this regard, secondary service connection may be 
established by any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  However, VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).

Here, the RO determined that the baseline level of severity 
of his psychiatric disorder was 50 percent prior to clear 
aggravation by his service-connected pes planus.  In this 
regard, previous VA and private records show the veteran was 
treated for psychiatric problems in 1978, 1984, 1985, 1986, 
and 1998.  These records, and most especially VA inpatient 
records from March to April of 1985, showed that various 
orthopedic disorders played a part in his psychiatric 
problems.  However, it was noted the veteran had a high level 
of anxiety and arousal, which was not "localized" to 
treatment for his pain.  Symptoms of anxiety, negativity, 
cognitive impairments, insomnia, teariness, social and 
employment impairment, marital and sexual problems, and some 
suicide ideation were all noted.  Although a subsequent VA 
psychiatric letter dated in October 2001 and VA psychiatric 
examinations conducted in March and June 2002 illustrate that 
a portion of the veteran's major depression and dysthymia is 
related to his service-connected pes planus, a large number 
of nonservice-connected etiologies have also been identified 
which have existed for many years.  Specifically, VA and 
private treatment records document multiple nonservice-
connected medical and other factors which impact his state of 
mind.  These records demonstrate that he had prior 
psychiatric problems partly related to pain from his 
nonservice-connected upper back, neck, heart, shoulder, foot 
neuropathy, and herpes simplex disorders and various family, 
employment, and economic issues as well.

The Board acknowledges that since 2001 the veteran's overall 
psychiatric disability has worsened to at least 70 percent.  
Specifically, VA records dated from 2001 to 2004 show GAF 
scores decreasing from the 50s to the 30s.  VA treatment 
records dated in 2004 especially show a worsening with 
consistent symptoms of suicide ideation (veteran was placed 
on suicide watch at one point), extensive depression, 
homicidal thoughts towards an uncle, and constant anger.  In 
this regard, the extent of aggravation is determined by 
deducting the baseline level of severity (50 percent) from 
the current level (70 percent based on worsening symptoms, 
especially the suicide watch).  38 C.F.R. § 3.310(b).  
Consequently, the increase in severity is approximately 20 
percent.  However, most importantly, there is no evidence 
this 20 percent increase in severity is the result of his 
service-connected pes planus.  A veteran can only be 
compensated for nonservice-connected disability to the extent 
that it is aggravated by a service-connected disability.  VA 
treatment records dated in 2004 show other nonservice-
connected factors played significant roles in the worsening 
of his major depression and dysthymic disorder.  A VA 
inpatient psychiatric note dated in May 2004 notes financial 
stressors including his inability to find work, frustration 
with the VA disability compensation system, the freezing of 
bank accounts, and falling behind on car and house payments.  
Emotional stressors include his wife leaving him, intensified 
conflicts with his uncle and brothers, recollections of 
previous domestic abuse, and bitterness towards his father.  
Notably, there is no mention that his pes planus or other 
service-connected disability worsened or aggravated his 
current psychiatric state of mind.  Hence, the veteran cannot 
be compensated for the 20 percent increase from the original 
baseline severity of his disability.  Thus, the evidence of 
record does not support a higher compensable rating for his 
major depressive and dysthymic disorders, as the increase in 
his disability is not related to his service-connected pes 
planus.  38 C.F.R. § 4.7.                    

Accordingly, the Board finds that the preponderance of the 
evidence is against a higher compensable disability rating 
for his psychiatric disability.  38 C.F.R. § 4.3.  The appeal 
is denied.

Fenderson Consideration

Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his psychiatric 
disability, that would not be appropriate for this time 
period.  The medical evidence shows a consistent level of 
disability as to aggravation of his psychiatric disability 
due to service-connected pes planus, and consequently a 
noncompensable (0 percent rating) is warranted from the date 
of the claim (December 7, 2001).  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's psychiatric disability 
(at least to the extent it's due to service-connected pes 
planus) markedly interferes with his ability to work, meaning 
above and beyond that contemplated by her separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  In fact, numerous nonservice-connected 
disorders and factors also impact his ability to work, as 
well as service-connected issues not currently on appeal.  
See SSA disability records and veteran's own Board hearing 
testimony at page 46.  Furthermore, there is no evidence of 
any other exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest he is not adequately 
compensated for his disability by the regular rating 
schedule.  VAOPGCPREC 6-96.  His evaluation and treatment has 
been primarily on an outpatient, as opposed to an inpatient, 
basis.  Although he received some VA inpatient psychiatric 
treatment in 2004, this treatment was due to nonservice-
connected factors.  




ORDER

The claim for service connection for neuropathy of the left 
foot, including as secondary to bilateral pes planus is 
denied.

The claim for service connection for neuropathy of the right 
foot, including as secondary to bilateral pes planus, is 
denied.

The claim for service connection for a right shoulder 
disorder, including as secondary to bilateral pes planus is 
denied.

The claim for  service connection for a thoracic back 
disorder, including as secondary to bilateral pes planus is 
denied.

A higher, i.e., compensable disability rating for major 
depressive disorder and dysthymic disorder is denied.


REMAND

Before addressing the petition to reopen the claims for 
service connection for right knee, left knee, and left hip 
disorders, as well as the TDIU claim, the Board finds that 
additional development of the evidence is required.

First, during the pendency of this appeal, on March 31, 2006, 
the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1, 10-11 (2006).  In Kent, the Court 
held that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  

Concerning this, the veteran's petition to reopen his claims 
for service connection for his right knee, left knee, and 
left hip disorders was received in November 2001.  Therefore, 
the amended regulations are for application.  See 66 Fed. 
Reg. at 45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  However, no VCAA notice letter was sent to 
the veteran discussing what constitutes new and material 
evidence.  So he must be advised by way of another VCAA 
notice letter of the amended criteria for new and material 
evidence as set forth in 38 C.F.R. § 3.156(a) (2007) (the new 
standard of review).  This letter also must notify him of 
what specific evidence would be required to substantiate the 
element or elements needed for service connection for his 
right knee, left knee, and left hip disorders that were found 
insufficient in the prior final September 1983 rating 
decision (for his left hip disorder) and in the prior final 
Board decision dated in June 1991 (for his right and left 
knee disorders).

Second, the TDIU claim is inextricably intertwined with any 
other new and material evidence, service connection, or 
increased rating claims that are also in appellate status.  
As such, since the new and material evidence claims are being 
remanded for further VCAA development, the TDIU claim must be 
held in abeyance pending completion of this additional 
development.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The RO (AMC) must readjudicate these new and 
material evidence claims before appellate consideration of 
the TDIU claim can proceed because this, in turn, will avoid 
piecemeal adjudication of these claims with common 
parameters.

Accordingly, the issues of right knee, left knee, and left 
hip disorders, as well as the TDIU claim, are REMANDED for 
the following development and consideration:

1.	Send the veteran a corrective VCAA 
notice letter for his right knee, left 
knee, and left hip disorder claims, 
which complies with the recent Court 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That is, this notice 
must (1) describe what new and material 
evidence is under the current standard 
set forth under 38 C.F.R. § 3.156(a) 
(2007); and (2) notify the veteran of 
what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
for his right knee, left knee, and 
left hip disorders that were found 
insufficient in the prior final 
September 1983 rating decision (for his 
left hip disorder) and in the prior 
final June 1991 Board decision (for his 
right and left knee disorders).  
Specifically, as to his left hip 
disorder, he must submit competent 
evidence showing a current diagnosis, 
a "chronic" left hip disorder during 
service, a nexus between any current 
left hip disorder and his military 
service, continuity of symptomatology 
of a left hip disorder since service, 
or medical evidence that a 
left disorder is proximately due to or 
is permanently aggravated by his 
service-connected bilateral pes planus 
disability.  And as for his right and 
left knee disorder claims, he must be 
invited to submit competent evidence 
showing knee disorders during service, 
arthritis of the knees within one year 
of his discharge from service, a nexus 
between any current knee disorders and 
his military service, or additional 
medical evidence that his right or left 
knee disorders are proximately due to 
or permanently aggravated by his 
service-connected bilateral pes planus 
disability.  

2.	Then, after giving the veteran time to 
respond to this additional notice, 
readjudicate his petitions to reopen 
his claims for service connection for 
right knee, left knee, and left hip 
disorders, as well as his TDIU claim, 
in light of any additional evidence 
received since the February 2005 SSOC.  
If these claims are not granted to his 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


